            Case 20-05195-MM7          Filed 01/19/21   Entered 01/19/21 17:01:08       Doc 31    Pg. 1 of 4



            1    Leslie T. Gladstone, Esq. (SBN 144615)
                 Christin A. Batt, Esq. (SBN 222584)
            2    Derek A. Soinski, Esq. (SBN 293747)
                 FINANCIAL LAW GROUP
            3
                 401 Via Del Norte
            4    La Jolla, CA 92037
                 Telephone: (858) 454-9887
            5    Facsimile: (858) 454-9596
                 E-mail: LeslieG@flgsd.com
            6
                 Attorneys for James L. Kennedy, Chapter 7 Trustee
            7

            8                               UNITED STATES BANKRUPTCY COURT

            9                                SOUTHERN DISTRICT OF CALIFORNIA
            10

            11
                 In re:                                           Case No.: 20-05195-MM7
            12
                 EMERALD HEALTH BIOCEUTICALS,                     RS No.:    MCJ-1
            13   INC.,
                                                                  TRUSTEE’S STATEMENT OF POSITION
            14                                Debtor.             REGARDING MOTION FOR RELIEF
            15                                                    FROM STAY NO. MCJ-1 FILED BY
                                                                  PHILLIP W. HARVEY
            16   PHILLIP W. HARVEY,
                                                                  [No Hearing Required]
            17                                Moving Party        Dept:        One (1)
                                                                  Honorable Margaret M. Mann
            18

            19   EMERALD HEALTH BIOCEUTICALS,
                 INC., and JAMES L. KENNEDY, chapter 7
            20   trustee,

            21                                Respondents.
            22

            23

            24
                          JAMES L. KENNEDY, chapter 7 trustee (the “Trustee”), submits this Statement of
            25
                 Position regarding the Amended Motion for Relief from Automatic Stay RS No. MCJ-1 (the
            26
                 “Motion”) filed by Phillip W. Harvey (“Movant”).
            27

            28

FINANCIAL                                    1               IN RE: EMERALD HEALTH BIOCEUTICALS, INC., 20-05195-MM7
LAW GROUP
                                 TRUSTEE’S STATEMENT OF POSITION REGARDING MOTION FOR RELIEF FROM STAY NO. MCJ-1
            Case 20-05195-MM7        Filed 01/19/21   Entered 01/19/21 17:01:08       Doc 31    Pg. 2 of 4



            1          The Trustee has no opposition to Movant’s Motion.

            2
                 Dated: January 19, 2021                          FINANCIAL LAW GROUP
            3

            4
                                                                  By:     /s/ Leslie T. Gladstone
            5                                                           Leslie T. Gladstone, Esq.
                                                                        Attorneys for James L. Kennedy, Trustee
            6

            7

            8

            9

            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28

FINANCIAL                                  2               IN RE: EMERALD HEALTH BIOCEUTICALS, INC., 20-05195-MM7
LAW GROUP
                               TRUSTEE’S STATEMENT OF POSITION REGARDING MOTION FOR RELIEF FROM STAY NO. MCJ-1
            Case 20-05195-MM7          Filed 01/19/21        Entered 01/19/21 17:01:08      Doc 31     Pg. 3 of 4



            1                                           PROOF OF SERVICE

            2           I, Candi Collins, hereby declare as follows:
            3           I am employed in the City of La Jolla, County of San Diego, California. I am over the age
                 of 18 years and not a party to the within action; and I am employed in the County of San Diego,
            4    California, within which county the subject mailing occurred. My business address is 401 Via Del
                 Norte, La Jolla, California 92037. On January 19, 2021, I served a true and correct copy of the
            5
                 following document(s):
            6
                        TRUSTEE’S STATEMENT OF POSITION REGARDING MOTION FOR RELIEF
            7           FROM STAY NO. MCJ-1 FILED BY PHILLIP W. HARVEY
            8    on the parties in this action as follows:
            9
                 X      by CM/ECF NOTICE OF ELECTRONIC FILING by causing such document(s) listed
            10   above to be served through this Court’s electronic transmission facilities via the Notice of
                 Electronic (NEF) and hyperlink, to the parties and/or counsel who are determined this date,
            11   January 19, 2021, to be registered CM/ECF Users set forth below as identified on the service list
                 obtained from this Court on the Electronic Mail Notice list.
            12

            13
                       Jon Cooper cooperlawfirm@gmail.com, r41879@notify.bestcase.com
                       Manuel Corrales mannycorrales@yahoo.com
            14         Leslie T. Gladstone leslieg@flgsd.com, candic@flgsd.com; sandray@flgsd.com;
                        christinb@flgsd.com; dereks@flgsd.com
            15         James L. Kennedy jim@jlkennedy.com, jlk@trustesolutions.net
                       Derek Andrew Soinski dereks@flgsd.com, leslieg@flgsd.com; christinb@flgsd.com;
            16          candic@flgsd.com; sandray@flgsd.com
            17         United States Trustee ustp.region15@usdoj.gov

            18   All other interested parties in this action that are not a registered ECF User are served as follows:

            19   X       by U.S. FIRST CLASS MAIL SERVICE, POSTAGE PREPAID by placing each
                 document in a sealed, envelope with postage thereon fully prepaid, for collection and mailing at
            20
                 Financial Law Group, La Jolla, California, following ordinary business practices and addressed as
            21   set forth below. I am familiar with the practice of Financial Law Group for collection for U.S. mail,
                 said practice being that in the ordinary course of business, correspondence is picked up at our
            22   office the same day as it is placed for collection. I am aware that on motion of the party served,
                 service is presumed invalid if postal cancellation date or postage meter date is more than one day
            23   after date of deposit for mailing affidavit.
            24
                 Manuel Corrales, Jr.
            25   17140 Bernardo Center Drive, Suite 358
                 San Diego, CA 92128
            26   Attorney for Phillip W. Harvey
            27

            28

FINANCIAL                                    3               IN RE: EMERALD HEALTH BIOCEUTICALS, INC., 20-05195-MM7
LAW GROUP
                                 TRUSTEE’S STATEMENT OF POSITION REGARDING MOTION FOR RELIEF FROM STAY NO. MCJ-1
            Case 20-05195-MM7         Filed 01/19/21    Entered 01/19/21 17:01:08        Doc 31    Pg. 4 of 4



            1    Daniel M. Gilleon
                 THE GILLEON LAW FIRM
            2    1320 Columbia Street, Suite 200
                 San Diego, CA 92101
            3
                 Attorney for Phillip W. Harvey
            4
                 Christopher B. Cato
            5    GORDON REES SCULLY MANSUKHANI
                 633 West Fifth Street, 52nd Floor
            6    Los Angeles, CA 90071
                 Attorney for Defendants Emerald Health Bioceuticals, Inc. and Emerald Health USA, Inc. in
            7
                 Harvey v. Emerald Health Bioceuticals, Inc., SDSC Case No. 37-2019-00064216-CU-WT-CTL
            8
                 Tom A. Wiseman
            9    GORDON REES SCULLY MANSUKHANI
                 101 W. Broadway, Suite 2000
            10   San Diego, CA 92101
            11
                 Attorney for Defendants Emerald Health Bioceuticals, Inc. and Emerald Health USA, Inc. in
                 Harvey v. Emerald Health Bioceuticals, Inc., SDSC Case No. 37-2019-00064216-CU-WT-CTL
            12
                 Jon Cooper
            13   Jon M. Cooper, APC
                 3110 Camino del Rio South Suite 315
            14   San Diego, CA 92108
            15   Attorney for Debtor Emerald Health Bioceuticals, Inc.

            16   James L. Kennedy, Trustee
                 P.O. Box 28459
            17   San Diego, CA 92198-0459
            18   United States Trustee
            19   Office of the U.S. Trustee
                 880 Front Street, Suite 3230
            20   San Diego, CA 92101

            21          I declare under penalty of perjury under the laws of the United States that the foregoing is
                 true and correct.
            22

            23          Executed January 19, 2021, at La Jolla, California.

            24
                                                                    /s/ Candi Collins
            25                                                      Candi Collins
            26

            27

            28

FINANCIAL                                   4               IN RE: EMERALD HEALTH BIOCEUTICALS, INC., 20-05195-MM7
LAW GROUP
                                TRUSTEE’S STATEMENT OF POSITION REGARDING MOTION FOR RELIEF FROM STAY NO. MCJ-1
